Citation Nr: 0401219	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of a 
colonoscopy performed by VA in January 1998.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision from 
Portland, Oregon, RO.  In May 2000, the Board remanded this 
claim to the RO for additional development.  The veteran 
testified before the undersigned at a hearing in June 2003 
and before an RO Hearing Officer in March 2003; transcripts 
of those hearings are associated with the claims file.


FINDINGS OF FACT

1.  The veteran has additional disability as a result of a 
colonoscopy performed by VA in January 1998.

2.  There is an approximate balance of positive and negative 
evidence of record regarding whether the proximate cause of 
the additional disability was an event that was not 
reasonably foreseeable. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the requirements for 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of a colonoscopy performed 
by VA in January 1998, have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this decision the Board's decision constitutes a complete 
grant of the benefit sought on appeal.  As such, the Board 
finds that no further action is required to comply with the 
VCAA and the implementing regulations.

The veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for residuals of a colonoscopy performed by VA in January 
1998.  In written statements submitted in support of his 
claim and during hearings held in March 2003 and in June 
2003, he asserts that these residuals, which include 
perforation of his colon, peritonitis, a sigmoid colon 
resection with colostomy and a Hartmann's pouch, and frequent 
diarrhea-type bowel movements, result from questionable 
actions on the part of VA from January 27, 1998, the date of 
the colonoscopy, to January 30, 1998, when a VA physician 
diagnosed peritonitis.

The veteran specifically contends that, during the 
colonoscopy on January 27, 1998, he twice awoke in extreme 
pain, prompting VA to administer more medication and to then 
continue the procedure.  The veteran claims that after the 
second increase of medication the VA physician was unable to 
proceed due to the condition of the bowel and instead 
terminated the procedure.  The veteran believes that the VA 
physician should have stopped the procedure prior to the 
second administration of medication, rather than forcing the 
scope farther into, and puncturing, the veteran's colon.  

The veteran also contends that prior to discharge from VA the 
date of his colonoscopy, and during a follow-up visit 
conducted the next day, he continued to complain of severe 
abdominal pain but that VA medical personnel conducted no 
tests for abnormalities.  The veteran returned on January 30, 
1998 with similar complaints, at which time a VA physician 
discovered signs of peritonitis and recommended referral to a 
surgeon.  The veteran then declined further treatment by VA 
and transferred to a private hospital, where he underwent a 
sigmoid colon resection with colostomy and a Hartmann's 
pouch.  Since then, he reports having experienced frequent 
diarrhea-type bowel movements.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that 
additional disability is actually the 
result of such disease or injury, or 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith.  The 
mere fact of aggravation alone will not 
suffice to make the disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization, medical or surgical 
treatment.

38 C.F.R. § 3.358(c)(1), (2).

(2) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  'Necessary consequences' 
are those that are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  In this case, the veteran filed his claim in March 
1998.  Therefore, the amended version of the statute is 
applicable, and for the veteran to prevail, the evidence must 
establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the surgical treatment.

VA hospitalization reports and outpatient treatment records 
confirm that, on January 27, 1998, the veteran underwent a 
colonoscopy.  This procedure was indicated due to the 
veteran's complaints of frequent, loose stools, continuous 
hunger, weakness and a history of colonic polyps.  Prior to 
the surgery, the veteran signed a Signature Informed Consent 
document that warned him of the complications associated with 
the procedure, to include a hole in the colon and/or 
bleeding.  A third-year gastroenterologist fellow performed 
the procedure, under the supervision of a board-certified 
gastroenterologist.  The procedure last 25 minutes, at which 
time it had to be terminated due to an inability to pass the 
scope beyond the 35-centimeter point due to patient 
discomfort, poor preparation and a difficult examination.  

The veteran returned from the procedure sleepy, complaining 
that he was not feeling well, and reporting abdominal pain.  
The gastroenterologist ordered X-rays, which indicated no 
abnormalities.  He then discharged the veteran, who returned 
home.  

The next day, the veteran sought follow-up care at VA and 
indicated that he still had severe abdominal pain.  A staff 
physician evaluated abdominal and chest 
X-rays and indicated that there was no evidence of 
perforation.  The physician diagnosed probable diverticulitis 
related to the colonoscopy procedure, prescribed the veteran 
antibiotic treatment and cautioned him to go to the emergency 
room if his abdominal pain worsened or he developed a 
temperature greater than 101 degrees.  The veteran returned 
to VA two days later, on January 30, 1998, at which time he 
reported that he still had abdominal pain.  The staff 
physician indicated that the veteran had signs of peritonitis 
and recommended a surgical opinion, which the veteran chose 
to obtain at a private hospital.  Later that day, a private 
physician determined that the veteran should undergo emergent 
abdominal exploration, which confirmed perforated 
diverticulitis and necessitated a sigmoid colonic resection 
with colostomy and Hartmann pouch.  

The record is clear that, by no fault of his own, the veteran 
suffered an injury as a consequence of the January 27, 1998, 
colonoscopy and that that injury resulted in additional 
disability.  Both VA and private physicians confirmed this 
fact in written statements currently associated with the 
record.  Specifically, in an April 1998 written statement, 
George Oh, M.D., the veteran's private surgeon, indicated 
that the colonoscopy was the immediate precipitating event 
for the perforation and peritonitis, which necessitated 
subsequent abdominal surgery.  Also, in written statements 
dated in February 1999 and February 2001, a VA physician who 
reviewed the file agreed that the veteran's colonic 
perforation, which necessitated abdominal surgery, was 
definitely precipitated by the colonoscopy, during which the 
shaft of the endoscope may have placed lateral pressure on a 
fixed sigmoid colon.  Finally, in a July 2000 written 
statement, M. Jardini, M.D., also agreed that there was a 
perforation of a diverticula during the colonoscopy, which 
necessitated a colostomy and in turn caused the veteran to 
experience frequent diarrhea.  

The question thus becomes whether the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or an 
event that was not reasonably foreseeable.  According to the 
veteran, a private physician told him that his colon was 
punctured during the colonoscopy when the VA physician 
injected too much air on insertion and removal of the scope.  
The veteran submitted written opinions from two private 
physicians, neither of which indicates that the additional 
disability results from fault on VA's part.  In an August 
2000 written statement, for example, Dr. Jardini indicated 
that he could not make a judgment on whether the cause was 
carelessness or lack of proper skill.  He explained that, 
although the veteran's story was compelling, his recollection 
was necessarily clouded by medication.  

Moreover, in February 1999 and February 2001 written 
statements, a VA physician concluded that VA was not at fault 
in causing the additional disability.  In one the VA 
physician explained that the perforation was caused by air 
and pressure in an area of severe diverticular disease.  In 
another statement the VA physician explained that air 
insufflation was a normal part of a colonoscopy that may have 
contributed to the complication in the setting of numerous 
diverticulae.  The conclusion was, however, that it was 
impossible to say whether the amount of air had anything to 
do with the complication.  The VA physician also noted that 
nothing in the medical evidence to suggest negligence or 
improper performance of the procedure.  The VA physician 
indicated that the endoscopist was a third-year fellow, 
supervised by a board-certified gastroenterologist who was 
experienced and credentialed in advanced endoscopic 
procedures and found no indication of a lapse in judgment or 
contribution to the complication by inexperience.  Also noted 
was that the veteran was brought into the room at 8:25, 
sedated at 8:35 and 8:37, given additional medication at 8:40 
and 8:45, and shown to have stable vital signs until 8:48, 
when his pulse decreased possibly due to the medication or 
vasovagal reaction.  Two minutes later, his pulse was back to 
baseline, and at 8:50, the procedure was terminated.  
According to the VA physician, this did not reflect an 
excessive amount of time or a lack of regard for safety and 
patient comfort.  There is, in sum, no competent medical 
evidence showing any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  There is no competent medical evidence refuting 
the above conclusion.

The Board next looks to whether the proximate cause of the 
veteran's additional disability was an event not reasonably 
feasible.

According to an August 2000 written statement of Dr. Jardini, 
the event that caused the additional disability, the 
perforation, was not reasonably foreseeable.  Dr. Jardini 
indicated that such conclusion could "certainly" be drawn 
but offered no specific clinical findings or notations in 
support of his conclusion.  Apparently in conflict with such 
statement is the fact that on the date of the colonoscopy the 
veteran signed a consent form that specifically indicated 
that a hole in the colon was, in fact, one of the known 
possible complications of such a procedure.  Also, according 
to February 1999 and February 2001 written statements of the 
VA physician who reviewed the claims file on the RO's 
request, a perforation occurs in one out of 1,000 colonoscopy 
cases and such a complication is not outside the expected 
complication rate or degree of severity associated with such 
a procedure.  
While the VA physician found that the complication was 
expected, she did not conclude that it was reasonably 
foreseeable.  In this regard the Board notes that the 
operative reports themselves, as well as subsequent medical 
notations relevant to the veteran's case, repeatedly cite to 
patient discomfort, poor preparation and a difficult 
examination as the reason for termination of the colonoscopy.  
Thus, it is significant that in concluding that the 
possibility of the complication was clearly stated, the VA 
physician reviewing the veteran's file also acknowledged that 
the difficulty of the veteran's procedure and the likelihood 
of this complication were not anticipated prior to the 
procedure.

When, after consideration of all of the lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the veteran 
is entitled to the benefit of the doubt in resolving such 
issue.  38 U.S.C.A. § 5107 (West 2002).  In this case, the 
evidence is in relative equipoise with regard to the question 
of whether the proximate cause of the veteran's additional 
disability was an event that was not reasonably foreseeable.  
The claims file contains one favorable opinion, which VA 
advised the veteran to submit to prevail in his appeal, but 
which does not include reference to specific supporting 
rationale.  The other opinion is unfavorable in the sense 
that the potential for a colon tear is emphasized as within 
expectations as a complication of a colonoscopy.  Yet, the RO 
sought such opinion from a VA physician to review VA's own 
procedures.  Moreover, as set out above, even that VA 
physician acknowledged that the difficulty of the veteran's 
procedure and the likelihood of this complication in his case 
were not anticipated prior to the procedure.  Inasmuch as 
both opinions are equally credible, offered by competent 
medical professionals with consideration of the facts at 
hand, the Board gives the benefit of the doubt to the veteran 
and concludes that in this circumstance, the poor preparation 
and difficulty of the colonoscopic procedure, with resulting 
colon perforation, were not reasonably foreseeable.  Thus, 
the requirements for compensation under the provisions of 
Title 38, United States Code, Section 1151, for residuals of 
a colonoscopy performed by VA in January 1998, have been met.  




ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of a colonoscopy performed 
by VA in January 1998, is granted.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



